DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14 and 21-26 in the reply filed on 11/14/2022 is acknowledged. Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10-12, 21, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antoniswamy (US 20170186628 A1).
As to claim 8, Antoniswamy discloses: A system (Fig. 2) comprising: 
a circuit board 104 comprising a first component 202 (CPU die; par. 0018) having a first load requirement and a second component 204 (memory die; par. 0018) having a second load requirement; 
a heat exchanger (heat sink 208 and additional heat transfer components; par. 0019); and 
a thermal interface material (TIM) sheet 102 comprising: 
a lower portion (216 middle is a lower portion when oriented upside down) positioned between and in thermal contact with the first component 202 and the heat exchanger; 
a first upper portion (216 left or right, is upper or above the lower portion when oriented upside down) positioned between and in thermal contact with the heat exchanger and the second component 204; and 
a first side portion (e.g., either vertical face of 216 middle; or portion of 102 that 218 extends from, or 218 itself) connecting the lower portion to the first upper portion.
As to claim 21, Antoniswamy discloses: An apparatus (Fig. 2) comprising: 
a first component 202 (CPU die; par. 0018), wherein the first component is a processing unit; 
a second component 204 (memory die; par. 0018); 
a heat exchanger (heat sink 208 and additional heat transfer components; par. 0019); and 
a thermal interface material (TIM) sheet 102 comprising: 
a lower portion (216 middle is a lower portion when oriented upside down) positioned between and in thermal contact with the first component and the heat exchanger; 
a first upper portion (216 left or right, is upper or above the lower portion when oriented upside down) positioned between and in thermal contact with the heat exchanger and the second component; and 
a first side portion (e.g., either vertical face of 216 middle; or portion of 102 that 218 extends from, or 218 itself) connecting the lower portion to the first upper portion.

As to claims 10 and 23, Antoniswamy discloses: further comprising a gap filler pad (210, TIM paste; par. 0019) between and in thermal contact with the first upper portion and the heat exchanger.
As to claims 11 and 24, Antoniswamy discloses:
wherein the TIM sheet further comprises: 
a second upper portion (see annotated figure 2 below) positioned between and in thermal contact (at least indirectly) with the heat exchanger and the second component; and 
a second side portion connecting the lower portion to the second upper portion.

    PNG
    media_image1.png
    674
    1138
    media_image1.png
    Greyscale

As to claim 12, Antoniswamy discloses: wherein the second load requirement is less than the first load requirement. A memory load requirement is well known to those of ordinary skill in the art to be less than a CPU load requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniswamy (US 20170186628 A1) as applied to claims 8 and 21 above, and further in view of Ahuja (US 9257364 B2).
As to claims 9 and 22, Antoniswamy does not explicitly disclose:
further comprising a heat spreader plate positioned between and in thermal contact with the second component and the first upper portion, wherein the heat spreader plate comprises a cavity exposing the first component, and wherein the first side portion connects the lower portion to the first upper portion through the cavity in the heat spreader plate.
However, Ahuja suggests providing a heat spreader plate 305 (stiffener plate will spread at least some heat; Fig. 3B), wherein the heat spreader plate comprises a cavity (openings 306, 307) exposing the first component (corresponding 303, 302);
in order to stiffen the substrate 301 (col. 5, line 56 – col. 6, line 32).
Ahuja also notes that the cavity is greater than the dimensions of the component, and the thickness/height of the heat spreader plate is higher than the height of the component (col. 5, line 56 – col. 6, line 32).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Antoniswamy as suggested by Ahuja, e.g., providing a stiffening/heat spreading plate with cavities for the components, and extending the first side portion of the thermal interface material sheet through the cavity such that the lower portion still contacts the first component:
further comprising a heat spreader plate positioned between and in thermal contact (at least indirectly) with the second component and the first upper portion, wherein the heat spreader plate comprises a cavity exposing the first component, and wherein the first side portion connects the lower portion to the first upper portion through the cavity in the heat spreader plate;
in order to stiffen the circuit board and extend the TIM sheet through the height difference of the heat spreader plate cavity and first component.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 13-14 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antoniswamy (US 20170186628 A1) as applied to claims 8 and 21 above, and further in view of Paquette (US 20110075377 A1).
As to claims 13 and 25, Antoniswamy does not explicitly disclose: wherein the first upper portion comprises alternating folds creating adjacent layers of the TIM sheet.
However, Paquette suggests providing:
wherein the first upper portion 36 (Fig. 4C; see also Fig. 7B) comprises alternating folds creating adjacent layers of the TIM sheet;
in order to provide mechanical tolerance circuit portions and three-dimensional tolerance compensation (par. 0061).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Antoniswamy as suggested by Paquette, e.g., modifying the pedestal portions 216 of Antoniswamy to be mechanical tolerance compensating portions:
wherein the first upper portion comprises alternating folds creating adjacent layers of the TIM sheet;
in order to provide mechanical tolerance circuit portions and three-dimensional tolerance compensation.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claims 14 and 26, Antoniswamy does not explicitly disclose: wherein the first upper portion is coiled.
However, Paquette suggests providing:
wherein the first upper portion 36 (Fig. 4C; see also Fig. 7B) comprises alternating folds creating adjacent layers of the TIM sheet;
and further discloses:
wherein the first upper portion is coiled (spiral shape; par. 0061);
in order to provide mechanical tolerance circuit portions and three-dimensional tolerance compensation (par. 0061).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Antoniswamy as suggested by Paquette, e.g., modifying the pedestal portions 216 of Antoniswamy to be mechanical tolerance compensating portions:
wherein the first upper portion is coiled;
in order to provide mechanical tolerance circuit portions and three-dimensional tolerance compensation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150170989 A1, US 20180110158 A1, US 20110242764 A1, and US 20150301568 A1 disclose conventional heat spreader arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835